El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un recurso gubernativo interpuesto contra cierta calificación de defecto snbsanable hecha por el Regis-trador de la Propiedad de San Juan, Sección Ia. Del expe-diente resulta que en 25 de abril de 1914 comparecieron ante el Notario Público Rafael Arce Rollet, en Caguas, la socie-dad mercantil regular colectiva “H. Rosa y Compañía,” re-presentada por su gestor Hipólito Rosa G-arcía, e Isidoro Alvarez González,.y otorgaron una escritura por virtud de la cual la indicada mercantil compró al otro compareciente Alvarez González dos fincas rústicas, hallándose situada una de ellas en el término municipal de Río Piedras. La com-*488pra se efectuó por el precio de $2,400, cuatrocientos que confesó recibidos el vendedor y dos mil que quedaron apla-zados. El comprador hipotecó expresamente las fincas para garantizar el precio aplazado.
La escritura de 25 de abril de 1914 se presentó, a los efec-tos de la inscripción de la venta e hipoteca de la finca situada en Eío Piedras, en el Registro de la Propiedad de San Juan, Sección Ia., acompañada de otra otorgada el 5 de mayo de 1914, en Caguas, ante el mismo notario, por José Eosa Sán-chez e Tipólito Eosa García, por virtud de la cual los indi-cados comparecientes modificaron la cláusula del contrato social de la mercantil “H. Eosa y Compañía” referente al objeto y fines de la sociedad en la forma que se especifica •en la misma. El registrador, el 27 de octubre de 1914, ins-cribió el contrato “con el defecto subsanable de no presen-tarse la escritura de constitución de la sociedad adquirente para acreditar que Don Hipólito Eosa y Don José Eosa son los únicos socios que la componen y para acreditar el ■carácter de gestor qire ejerce Don Hipólito.”
El 10 de noviembre archivó el recurrente Isidoro Alvarez González en la secretaría de esta Corte Suprema su es-crito interponiendo el recurso y las- escrituras a que nos ■hemos referido. Se dió traslado acto seguido al registrador para que en el término de diez días presentara su alegato. Yencido dicho término, sin que el registrador hiciera ale-gación alguna, el recurso quedó sometido definitivamente a nuestra consideración y resolución.
Ya dijimos en el caso de Amy v. El Registrador, 21 D. P. R., 123, 125, que era conveniente que en estos recur-sos los registradores informaran siempre con cierta ampli-tud sobre los motivos de sus notas y citaran las autoridades que les habían servido de base, a fin de poder decidir las •cuestiones envueltas con la confianza de haber oído el pro y el contra de cada contención, y, en su consecuencia, con mayor seguridad de acierto. Insistimos en que debe seguirse la línea de conducta marcada en el caso de Amy.
*489Como hemos visto, el defecto snbsanable anotado por el registrador consiste en que no se acompañó la escritura de constitución de la sociedad “H. Eosa y Compañía” para acreditar: (a) que Don Hipólito y Don José Eosa eran los únicos socios que la formaban, y (6) el carácter de gestor que ejercía Don Hipólito.
Hemos examinado los documentos presentados y, a nues-tro juicio, acreditan de modo suficiente los hechos a que se refiere el registrador.
En la escritura de venta e hipoteca de 25 de abril, el nota-rio autorizante asegura que “La constitución de la expre-sada sociedad, su capacidad para celebrar este contrato y la representación que se atribuye el gestor comparecido cons-tan de la escritura de constitución de una sociedad regular colectiva que formalizaron el otorgante Don Hipólito Eosa '(Jarcia y Don José Eosa Sánchez, en unión de sus respec-tivas esposas * * * que original tengo a la vista * * *■” Y luego se transcriben íntegras las cláusulas 1, 2, 4 y 5 de dicha escritura de constitución de sociedad. La 4, comienza así: “Ambos constituyentes tienen el carácter de gestores; pero la administración de la sociedad, con el uso de la firma colectiva, queda a cargo exclusivo del socio Don Hipólito Eosa García * *
En la escritura de 5 de mayo, comparecieron Don José Eosa Sánchez y Don Hipólito Eosa García y manifestaron que habían constituido por escritura pública de 5 de julio de 1912 la sociedad mercantil regular colectiva “H. Eosa y Compañía” y que deseando darle mayor extensión a sus negocios, modificaban la cláusula primera de la misma en la forma que expresaron.
Si bien nos parece que en casos de esta naturaleza, para evitar dificultades y para dar al registrador una más amplia oportunidad de investigar la capacidad de los contratantes, deben acompañarse las escrituras de constitución social, opi-namos que cuando de los mismos documentos presentados para su inscripción constan de modo auténtico y fehaciente *490y con la claridad debida, todos los datos necesarios relati-vos a- la constitución de la sociedad, a las facultades de sns socios, etc., etc., lmelga que se acompañe la escritura por virtud de la cual la sociedad quedó constituida.
Habido en consideración todo lo expuesto y vista la sec-ción 5 de la ley sobre recursos contra las resoluciones de los registradores de la propiedad, de marzo 1, 1902, debe-revocarse la resolución recurrida y ordenarse al registrador qué proceda de conformidad con los principios enunciados, en esta opinión.

Revocada la nota recurrida en cuanto a la calificación de defectos subsanables.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.